Citation Nr: 1630878	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a separate compensable rating for left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from July 1997 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for service connection for a low back disability.  This claim for entitlement to a separate compensable rating for left lower extremity radiculopathy arises from that claim.    

The Veteran testified at a Board videoconference hearing in March 2011.  A transcript is of record.

The Veterans Law Judge who presided at the March 2011 Videoconference hearing is no longer with the Board.  In an April 2016 letter, VA advised the Veteran of his right to testify at a hearing before a different Veterans Law Judge or Acting Veterans Law Judge who would decide the claim.  38 C.F.R. § 20.717 (2015).  The letter advised the Veteran that if he did not reply within 30 days of the date of the letter, the Board would assume that the Veteran did not wish to attend another hearing.  The Veteran has not responded.


FINDINGS OF FACT

1.  For the initial rating period prior to January 30, 2015, the Veteran's low back disability was productive of symptomatology more nearly approximating mild, but no more than mild, incomplete paralysis of the sciatic nerve in the left lower extremity. 

2.  For the initial rating period from January 30, 2015, the Veteran's low back disability was productive of symptomatology more nearly approximating moderate, but no more than moderate, incomplete paralysis of the sciatic nerve in the left lower extremity.



CONCLUSIONS OF LAW

1.  For the initial rating period prior to January 30, 2015, the criteria for a separate 10 percent rating, but no more than 10 percent, for radiculopathy of the left lower extremity (associated with the Veteran's service-connected low back disability) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, Note (1) after Diagnostic Codes 5235-5343; 4.124a, Diagnostic Code 8520 (2015).

2.  For the initial rating period under appeal from January 30, 2015, the criteria for a separate 20 percent rating, but no more than 20 percent, for radiculopathy of the left lower extremity (associated with the Veteran's service-connected low back disability) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, Note (1) after Diagnostic Codes 5235-5343; 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  Specifically, the Veteran was notified in a letters dated in March 2006, April 2007, and July 2008 of the requirements for substantiating a claim.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.

The procedural history of the appeal is both lengthy and complex.  This case arises from the Veteran's claim for an increased rating for a low back disability.  The Board remanded that claim to the Agency of Original Jurisdiction (AOJ) in June 2011 for the provision of a VA medical examination to determine the severity of the Veteran's low back disability symptomatology.  The AOJ provided the requested examination in July 2011.  In a November 2012 rating decision, the Board adjudicated the claim for an increased rating for the intervertebral disc syndrome symptomatology related to the Veteran's low back disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  In that decision, the Board noted that the record suggested the existence of left lower extremity radiculopathy caused by the Veteran's low back disability and indicated that the Veteran might be entitled to a separate compensable rating for such symptomatology.  The Board remanded the issue of entitlement to a separate compensable rating for left lower extremity radiculopathy to the AOJ for the provision of a VA examination to determine the nature and extent of the claimed disability.  The AOJ provided the requested examination in December 2012.  In an August 2013 decision, the Board denied the Veteran's claim for a separate compensable rating for left lower extremity radiculopathy.  

In a subsequent February 2014 decision, however, the Board found that evidence pertinent to the appeal decided in the August 2013 Board decision was in VA's possession at the time of the decision.  The Board vacated the August 2013 decision and remanded the issue of entitlement to separate compensable rating for left lower extremity radiculopathy to the AOJ for an additional VA examination to determine the nature and extent of the claimed disability.  The AOJ provided the required examination on January 30, 2015.  The record shows substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2015).

A veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2015).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

VA regulations allow veterans to have separate ratings under different diagnostic codes for the same injury; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The record indicates that the Veteran has experienced left lower extremity radiculopathy symptomatology as part of his service-connected low back disability.  As the radicular symptoms are not duplicative or overlapping with the low back symptoms rated in the November 2012 decision, the Board may award separate ratings for such symptoms over the applicable period.  

As there is no diagnostic code specifically designed for radiculopathy-related disabilities, they may be rated by analogy to Diagnostic Code 8520, disease of the sciatic nerve.  38 C.F.R. § 4.20 (2015).  Under Diagnostic Code 8520, a 10 percent rating is for mild incomplete paralysis; a 20 percent rating is for moderate incomplete paralysis; a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is for complete paralysis where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2015).

For the initial rating period prior to January 30, 2015, the Veteran's low back disability was productive of symptomatology more nearly approximating mild, but no more than mild, radiculopathy of the left lower extremity.  For the initial rating period from January 30, 2015, the Veteran's low back disability was productive of symptomatology more nearly approximating moderate, but no more than moderate, incomplete paralysis of the sciatic nerve in the left lower extremity.

In an April 2007 private treatment record, a private examiner, examining the Veteran for his claimed back pain, noted that straight leg testing was normal.  The examiner did not diagnose radiculopathy.  

In an August 2007 VA medical examination report, the Veteran reported experiencing back pain radiating into the hips, but not to the left lower extremity.  The examiner noted that straight leg, motor function, and sensory function tests were within normal limits.  Both extremities revealed knee jerk and ankle jerk at 4+.  The examiner diagnosed mild degenerative joint disease, mild right sacroiliitis, and lumbar strain with chronic lumbago, but did not diagnose a radicular disability.  

In a May 2008 private treatment record, the Veteran reported stepping on his son's skateboard, falling backwards, and landing on his buttocks.  The Veteran indicated that he had pain shooting down his right leg.  The examiner noted finding no acute injury on X-ray and did not diagnose radiculopathy.

In a February 2009 private treatment record, written by a different examiner at a different facility, the Veteran stated that he had fallen after tripping over his son's skateboard that day.  The Veteran reported having pain shooting down his left leg measuring 10 on a scale of 10.  The examiner noted that straight leg, motor function, and sensory function tests were normal.  At the time of his release from the facility following hours of treatment, the Veteran indicated that the pain was a six on a scale of 10.  The examiner diagnosed acute back pain, lumbar contusion, lumbar strain, and acute left-sided sciatica.

In a February 2009 private treatment record, written the next day at the office of a different examiner at another facility, the Veteran stated that his back pain had worsened since December 2006.  The Veteran stated that he had constant, sharp pain, measuring a seven on a scale of 10, shooting down his back into his left leg.  The Veteran reported that the pain was aggravated by all movement and relieved by rest.  The Veteran stated that he used an unprescribed cane occasionally.  The examiner noted that straight leg, motor function, and sensory function tests were normal.  The examiner diagnosed degenerative disc disease of the dorsolumbar spine, but did not diagnose a radicular disability.  

In a September 2009 private treatment record, a private examiner, Dr. R. (initial used to protect privacy), noted that the Veteran had a positive straight leg lifting test.  Dr. R. diagnosed a chronic lumbar sprain and left sciatica.  In an October 2009 private treatment record, written by Dr. R., the Veteran reported having worsened back and leg pain following a motor vehicle accident the previous day.  Dr. R. noted a positive straight leg lift reaction at 60 degrees on the left.  Dr. R. diagnosed a chronic lumbar sprain and radiculopathy to the left.  In subsequent October 2009 and November 2009 private treatment records, Dr. R. diagnosed lumbar spondylosis and left sciatica.  Of note, Dr. R., in December 2009 and January 2010 private treatment records, did not report or diagnose left lower radiculopathy symptomatology.  

In January 2010 and February 2010 private treatment records, the Veteran sought admission to a previously unvisited medical facility after reportedly experiencing severe low back pain over the previous three weeks.  Upon neurological testing on the day of admission, an examiner noted that the Veteran had no motor or sensory deficits.  In a February 2010 private surgical record, an examiner at the facility noted performing a L4-L5 discectomy.  The preoperative and postoperative diagnoses were both lumbar radiculopathy, secondary to L4-L5 disc herniation.  In a private treatment records written just prior to discharge, the Veteran stated that he had experienced sensation loss in both lower extremities over the previous three to four weeks.  The examiner noted that neurological testing of the lower extremities was normal, but also stated that the Veteran appeared very stiff due to his back pain and was unable to move his lower extremities in the bed.  

In a February 2010 private treatment record, written during a follow-up visit after the surgery, the Veteran stated that his back and leg pain had improved prior to a motor vehicle accident the previous day.  He indicated that the motor vehicle accident had aggravated his back and leg pain.  The examiner indicated that the Veteran walked with a slow gait and used a cane.  After an examination, the examiner diagnosed displacement of a lumbar intervertebral disc and lumbar strain, but did not diagnose radiculopathy.  

In a February 2010 private treatment record, written by Dr. R., the Veteran reported experiencing low back pain and up and down his leg.  Despite the recent discectomy, the record contains no indication that the Veteran reported having undergone any surgery.  Dr. R. diagnosed chronic lumbar spondylosis and left sciatica.

In a March 2010 VA medical examination report, a VA examiner noted that the Veteran was ambulatory and did not require any assistive devices to walk.  During an interview, the Veteran stated that, prior to the discectomy, he had experienced pain radiating to the left buttock down to the calf.  He stated that the pain had subsided.  He indicated that he occasionally used a cane to take weight off his back.  Upon examination, the examiner noted that motor and sensory testing was normal.  The examiner diagnosed mild degenerative disc disease of the lumbar spine, but did not diagnose radiculopathy.

In a March 2010 private treatment record, Dr. R. diagnosed chronic left spondylosis and left sciatica.  

In a March 2010 VA neurological examination report, the examiner noted that the Veteran displayed a positive reaction during the left straight leg raising test, with discomfort radiating from the back of his knee and down his calf.  However, after other testing, the examiner reported finding no obvious sensory impairment in a radicular distribution.  The examiner did not diagnose a radiculopathy disability.

In private treatment records dated April 2010 through January 2011, Dr. R. diagnosed left sciatica.

In a July 2011 VA medical examination report, the Veteran specifically denied experiencing numbness, paresthesias, leg weakness, or foot weakness.  In describing his low back disability symptomatology, the Veteran stated that he felt pain in the midline lower lumbar region.  Upon testing, the examiner noted that both sensory and motor testing were normal.  The examiner diagnosed post discectomy for bulging disks, but did not diagnose a radicular disability.

In a September 2012 VA treatment record, a VA examiner noted that the Veteran had a history of chronic low back pain and lumbar radiculopathy.  However, at that time, neither the Veteran nor the examiner indicated that the Veteran was experiencing current radiculopathy symptoms.  

In a December 2012 VA peripheral nerves examination report, the Veteran reported experiencing both constant and intermittent pain, paresthesias, and numbness in the left lower extremity.  Upon physical examination and electrodiagnostic testing, the VA examiner found no evidence of any radiculopathy disability.  

In a May 2013 private treatment record, written by a provider who had not seen the Veteran previously, the Veteran reported experiencing severe symptoms of bilateral leg pain.  He indicated that the medication he took gave him only minimal relief.  The Veteran stated that he had pain measuring a six to seven out of 10 radiating down his thigh to the dorsum of his foot, and significant weakness.  He stated that the pain was aggravated by any activity.  The examiner diagnosed a disc herniation with significant stenosis.  The examiner recommended a L4/5 laminectomy.  In a subsequent May 2013 private treatment record, written by examiners at the same facility, examiners reported performing a L4/5 revision laminectomy/discectomy for decompression of the lumbar nerve roots.  

In a January 30, 2015, VA medical examination report, the Veteran reported that, during flare-ups of his low back disability, he experienced intense pain shooting down his left leg and sometimes needed to use a cane due to weakness in both legs.  The examiner indicated that the Veteran's gait was within normal limits, but also noted that the Veteran made regular use of a cane.  Upon examination, muscle strength and reflexes were both normal.  The examiner noted normal sensation at the upper anterior thigh and thigh/knee, but decreased sensation at the lower leg/ankle and foot/toes.  The examiner also reported that straight leg testing was positive.  The examiner found objective signs of bilateral radiculopathy, manifested by moderate paresthesias and/or dysesthesias, but not pain or numbness symptomatology.  The examiner stated that the radiculopathy involved the sciatic nerve and was of moderate severity.  The examiner stated that the Veteran would not experience additional functional limitations during flare-ups.  The examiner stated that the Veteran's lumbar spine disability, overall, would limit the Veteran's ability to work due to problems with bending, lifting, and carrying loads.  The examiner stated that the Veteran's low back disability caused sciatic pains in both legs.  The examiner indicated that the Veteran could no longer perform the impact exercises required to continue in his former profession as a police officer, and could no longer perform manual labor due to an inability to lift or carry a load.  The examiner further indicated that the Veteran could not do sedentary work because of an inability to sit for prolonged periods without having to stretch or take breaks.  

For the period prior to January 30, 2015, the Veteran's low back disability was productive of symptomatology more nearly approximating mild, but no more than mild, incomplete paralysis of the sciatic nerve in the left lower extremity.  

The Board notes that, in many of the VA and private treatment records written during this period, both VA and private examiners neither noted nor diagnosed any radicular symptomatology.  For example, during the period from April 2007 through January 2009, the Veteran made no report of any left lower extremity radiculopathy symptomatology and examiners failed to note any evidence of the condition.  In treatment records dated February 2009, February 2010, March 2010, and February 2012, the Veteran reported experiencing radicular symptoms while examiners, after testing, found no objective evidence of the condition.  The Veteran underwent a period of treatment for left sciatica symptomatology with Dr. R., lasting from September 2009 through November 2009, and again from January 2010 through January 2011.  However, in the March 2010 VA physical and neurological examination reports, written during Dr. R.'s course of treatment, VA examiners reported finding no objective evidence of radicular symptomatology.  Moreover, the record contains no report indicating that the Veteran experienced any left leg radicular symptomatology from January 2011 through December 2012.  

The Board acknowledges that the Veteran underwent periods during which he reported experiencing painful radicular symptoms requiring surgery in January 2010 and May 2013.  The Board notes that VA has provided the Veteran with total disability ratings of 100 percent during his recovery periods after those operations.  However, for the rating period prior to January 30, 2015, the evidence demonstrates that the Veteran's radiculopathy of the left lower extremity was largely transitory, disappearing for large stretches of time.  During the periods when the Veteran reported left lower extremity radiculopathy, the symptomatology was often so mild as to escape objective detection by qualified examiners.  Therefore, for the initial rating period prior to January 30, 2015, the Veteran's low back disability was productive of symptomatology more nearly approximating mild incomplete paralysis of the sciatic nerve in the left lower extremity.  Therefore, for that period, the Board finds that the Veteran experienced left lower extremity radiculopathy meeting the criteria for a separate rating of 10 percent.  38 C.F.R. § 4.124a (2015), Diagnostic Code 8520 (2015).  

For the initial rating period prior to January 30, 2015, the Board finds that the Veteran's low back was not productive of symptomatology more nearly approximating the moderate incomplete paralysis of the sciatic nerve in the left lower extremity required for a next higher 20 percent rating under Diagnostic Code 8520.  As explained above, the Veteran's radiculopathy during that period was both transitory and, when apparent, so mild as to escape most objective testing.  Therefore, for the initial rating period prior to January 30, 2015, the Board finds that the Veteran's left lower extremity radiculopathy was not of sufficient severity to meet the criteria for a separate rating of 20 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

For the initial rating period from January 30, 2015, the Veteran's low back disability was productive of symptomatology more nearly approximating moderate incomplete paralysis of the sciatic nerve in the left lower extremity.  In the January 30, 2015, VA medical examination report, the VA examiner, having performed all proper testing, determined that the left lower extremity radiculopathy, caused by the Veteran's low back disability, was productive of moderate symptomatology, specifically moderate paresthesias and/or dysesthesias.  The examiner indicated that this radiculopathy was related to the sciatic nerve and again indicated that it was of moderate severity.  Therefore, for that period, the Board finds that the Veteran's left lower extremity radiculopathy met the criteria for a separate rating of 20 percent.  38 C.F.R. § 4.124a (2015), Diagnostic Code 8520 (2015).  

For the initial rating period from January 30, 2015, the Veteran's low back disability was not productive of symptomatology more nearly approximating the moderately severe incomplete paralysis of the sciatic nerve in the left lower extremity required for a next higher 40 percent rating under Diagnostic Code 8520.  During the January 30, 2015, VA examination, the Veteran reported experiencing intense pain in his left leg and occasional weakness in both legs.  However, upon objective testing, the VA examiner noted that the Veteran's symptoms, specifically paresthesias and/or dysesthesias, were of moderate degree.  Moreover, the examiner reported finding no evidence of pain, indicated that muscle strength was normal, and stated that the Veteran's gait was normal even though the Veteran made regular use of a cane.  The examiner also stated that the Veteran would not experience additional functional limitations due to flare-ups.  Therefore, for the initial rating period from January 30, 2015, the Board finds that the Veteran's left lower extremity radiculopathy was not of sufficient severity to meet the criteria for a separate rating of 40 percent.  38 C.F.R. § 4.124a (2015), Diagnostic Code 8520.  

For the reasons stated above, for the initial rating period prior to January 30, 2015, the criteria for a separate rating of 10 percent, but no greater, for the Veteran's left lower extremity radiculopathy have been met.  Likewise, for the initial rating period from January 30, 2015, the criteria for a separate rating of 20 percent, but no greater, for the Veteran's left lower extremity radiculopathy have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).  As the preponderance of the evidence is against the granting of even higher separate ratings, the claims for any higher separate rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's left lower extremity radiculopathy disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  

The Board finds that all the symptomatology and impairment caused by the Veteran's condition was contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  During the initial period, the Veteran's service-connected disability was manifested by transitory, mild symptomatology, more nearly approximating mild incomplete paralysis of the sciatic nerve.  The schedular rating criteria, Diagnostic Code 8520, specifically provide for a rating based on such symptomatology.  38 C.F.R. § 4.124a (2015).  In this case, comparing the Veteran's disability level and symptomatology, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

For the period from January 30, 2015, the Board finds that all the symptomatology and impairment caused by the Veteran's condition was contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  During that period, the Veteran's service-connected disability was manifested by moderate paresthesias and/or dysesthesias, more nearly approximating moderate incomplete paralysis of the sciatic nerve.  The schedular rating criteria, Diagnostic Code 8520, specifically provide for a rating for based on such symptomatology.  38 C.F.R. § 4.124a (2015).  In this case, comparing the Veteran's disability level and symptomatology, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

As the schedular rating contemplates the symptomatology of the Veteran's left lower extremity radiculopathy, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. 3.321(b)(1) (2015).  In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's left lower extremity radiculopathy, the Board is not required to remand that matter to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

For the period prior to January 30, 2015, a separate 10 percent rating, but no more, for radiculopathy of the left lower extremity (associated with the Veteran's service-connected low back disability) is granted.  

For the period since January 30, 2015, a separate 20 percent rating, but no more, for radiculopathy of the left lower extremity (associated with the Veteran's service-connected low back disability) is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


